UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7094



JAMES STEWART HODGES,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-1437-WMN)


Submitted:   January 31, 2001          Decided:     February 13, 2001


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Martin Stanley, Jr., DAVIS & STANLEY, Fairfax, Virginia,
for Appellant. Lynne A. Battaglia, United States Attorney, Larry
D. Adams, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Stewart Hodges appeals the district court’s order dis-

missing his claims against the United States under the Federal Tort

Claims Act, 28 U.S.C. §§ 2671-80 (1994).   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Hodges v. United States, No. CA-99-1437-WMN (D. Md. May 11, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                2